Title: From George Washington to Samuel Huntington, 13 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris town 13th Decr 1779.
        
        I have the honor to lay before your Excellency the inclosed papers relative to the state of our supplies of meat; and a letter from the commissary general of musters, on the subject of a further subsistence for the officers of his department. I thought it necessary to make these communications, and have the honor to be with the greatest respect, Sir, Your Excellency’s most obt servt
        
          Go: Washington
        
        
          P.S. I send your Excellency our latest papers from New-York.
        
      